Citation Nr: 1142331	
Decision Date: 11/15/11    Archive Date: 11/30/11

DOCKET NO.  05-16 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for an acquired psychiatric disability. 

2.  Entitlement to service connection for a lower back disability (back disability). 

3.  Entitlement to service connection for a left shoulder disability. 

4.  Entitlement to service connection for a left lower extremity disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran had active military service from July 1980 to July 1994.

This appeal comes to the Board of Veterans' Appeals (Board) from July 2004, April 2007, and May 2008 rating decisions. 

In May 2009, the Board issued a decision reopening previously denied claims for service connection for a back disability and for a shoulder disability.  The Board then denied claims for service connection for a lower back disability, for a left shoulder disability, and also for a left lower extremity disability.  The Board decision also increased the rating for an acquired psychiatric disability from 30 to 50 percent.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court), which issued a memorandum decision in May 2011 vacating the Board's May 2009 decision in its entirety.
  
Simply stated, all decisions made by the Board in May 2011 have been vacated. 

While the memorandum decision vacated the May 2009 Board decision in its entirety, the Board recognizes that several portions of the Board's decision were favorable to the Veteran and this mistake by the Court appears to have been inadvertent.  The Board will re-address those issues to avoid any prejudice to the Veteran.

The issues of service connection for shoulder, left lower extremity and back disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A March 1998 RO decision denied entitlement to service connection for a back disability; the Veteran did not appeal.

2.  Evidence received since the March 1998 RO decision is new and material and the Veteran's claim must be reopened.  

3.  A September 2003 RO decision denied entitlement to service connection for a left shoulder disability; the Veteran did not appeal.

4.  Evidence received since the September 2003 RO decision is new and material and the Veteran's claim must be reopened.  

5.  The Veteran's acquired psychiatric disability results in occupational and social impairment with reduced reliability and productivity, disturbances of motivation and mood, and difficulty maintaining effective work and social relationships.  

6.  The Veteran's service connected mental illness has not been shown to cause occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; it has also not been shown to cause total occupational and social impairment.






CONCLUSIONS OF LAW

1.  The March 1998 RO decision that denied entitlement to service connection for a back disability is final.  38 U.S.C.A.  § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  New and material evidence has been received since the March 1998 RO decision and that claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R.  § 3.156 (2011).

3.  The September 2003 RO decision that denied entitlement to service connection for a left shoulder disability is final.  38 U.S.C.A.  § 7105(c) (West 2002); 38 C.F.R.  § 20.1103 (2011).

4.  New and material evidence has been received since the September 2003 RO decision and that claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R.  § 3.156 (2011).

5.  The criteria for entitlement to an evaluation of 50 percent disabling for an acquired psychiatric disability have been met.  38 U.S.C.A.  §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2011).

6.  The criteria for entitlement to an evaluation in excess of 50 percent disabling for an acquired psychiatric disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9440 (2011). 







REASONS AND BASES FOR FINDING AND CONCLUSION

New and Material Evidence

The RO denied prior claims for the Veteran's back disability in February 1995 and March 1998 and for the Veteran's left shoulder disability in March 1998 and September 2003.  

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  However, 38 U.S.C.A. § 5108 provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Hence, before reaching the issue of whether service connection is warranted, the Board must first determine whether the claim may be reopened.  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. A.  § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).

New and material evidence means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

The Court has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Rather, the reasons for the final disallowance must be considered in determining whether the newly submitted evidence is material.  Id.  Such evidence must tend to prove the merits of the claim as to each essential element that was a reason for that last final disallowance of the claim.  Id.

The RO denied the appellant's prior claims because it determined that the Veteran's claimed disabilities did not have onset in service.  Thus, for evidence in this case to be considered new and material, it must show that the Veteran's back and left shoulder disabilities were incurred in service or are otherwise etiologically related to his active service.  

VA treatment record received since the Veteran's previous claims were denied show complaints of and treatment for low and mid back and left shoulder pain and note that the Veteran has stated that this pain first began in 1983 while he was in service.  In September 2006 statement, as well as at the February 2009 hearing, the Veteran claimed that his back and left shoulder pain first began in service.  Additionally, the Veteran has submitted a January 2008 treatment record from Triple A Chiropractic Clinic in which the examining physician notes that the Veteran stated that his low back and mid-thoracic pain had onset in 1983 during active service.  

This evidence is new and material and therefore the Veteran's prior claims for a back disability and a left shoulder disability must be reopened.  The Board will address the issue of entitlement to service connection for back and left shoulder disabilities below in the REMAND.  

Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21. Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court noted a distinction between an appeal involving the Veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is propriety of the initial evaluations assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson, 12 Vet. App. at 126.
  
In a 2009 decision, the Board granted the Veteran a 50 percent rating for an acquired psychiatric disability which was made effective as of February 2004 (the date the Veteran's claim was received seeking service connection for depression).  The Veteran appealed this rating to the Court, arguing that a 70 percent rating might have been warranted.  The Court concluded that the Board had not adequately address potentially favorable evidence that might establish eligibility to a higher rating.  

As the Board found in May 2009, there is evidence both for and against assigning a disability rating in excess of 30 percent.  The Veteran has shown no evidence of circumlocutory or stereotyped speech, impaired judgment, or impaired abstract thinking, and it appears that his thought processes are generally unimpaired.  However, the Veteran has also described feeling depressed everyday for many years, panic attacks two to three times per week, and suicidal ideations.  He reports having a poor relationship with his spouse, having no friends, and snapping at his co-workers.  He also reports missing work due to his acquired psychiatric disorder and has reported that he has been counseled by his employer regarding his attitude and attendance.  Both VA examiners assigned a GAF score of 50, indicating problems of a moderate to serious nature.  Having considered all the evidence and resolving all doubt in favor of the Veteran, the Board finds that a disability rating of 50 percent is warranted based on occupational and social impairment with reduced reliability and productivity, disturbances of motivation and mood, and difficulty maintaining effective work and social relationships.  The Board will focus on the next higher rating.

The memorandum decision specifically found that the Board had not adequately discussed why the Veteran's complaints of a poor relationship with his wife, a lack of friends, missing work and being counseled by his employer for his attitude and attendance, and the mood deficiencies documented in the record do not satisfy the criteria for a 70 percent rating.  The Court also suggested that the Board should address the GAF score of 41 that the Veteran had been assigned; and should provide additional extraschedular discussion.  

The Board will endeavor to comply with the Court's instructions by providing enhanced discussion.  However, having reviewed the evidence for a second time, the Board concludes that a 50 percent rating most accurately captures the Veteran's psychiatric symptomatology, at best, and that a rating in excess of 50 percent for an acquired psychiatric disability is not warranted for any distinct period during the course of the Veteran's claim/appeal.

While the memorandum decision vacated the Board's 2009 decision in its entirety, the Board will not revisit its decision to grant a 50 percent rating.  Rather, the focus of this decision will be on whether a rating in excess of 50 percent is warranted for the Veteran's service connected psychiatric disorder at any time during the course of his appeal.  In this regard, however, it is important to note that there is significant evidence in this case that does not support the finding that the disability evaluation should be 50% percent, let alone higher. 

The Veteran's acquired psychiatric disability is currently rated at 50 percent under the General Rating Formula for Mental Disorders, found at 38 C.F.R. § 4.130. 

A 50 percent evaluation is assigned when a mental illness causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is assigned when a mental illness causes occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation is assigned when a mental illness causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

One tool for evaluating the Veteran's level of occupational and social impairment are the global assessment of functioning (GAF) scores he has been assigned, because such designations are based on a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  However, this score is not outcome determinative; rather, it is one tool to be considered in determining the appropriate psychiatric rating.

The GAF scale ranges between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual. 

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  

As described above, the Court found that the Board had not fully discussed several of the Veteran's reported psychiatric symptoms (including a poor relationship with his wife, a lack of friends, missing work and being counseled by his employer for his attitude and attendance, and the mood deficiencies) in the context of whether a 70 rating was warranted.  

The Board would like to emphasize that the complaints voiced by the Veteran and documented in the VA treatment records were thoroughly reviewed once again.  However, the goal of a psychiatric rating is to take into account the entire spectrum of symptoms, and to evaluate how that set of symptoms impacts the Veteran's overall functioning.

The fact that the Veteran has employment difficulty on account of a psychiatric disability is indeed a factor to consider.  However, even a 10 percent rating anticipates both occupational and social impairment.  As such, the mere fact that the Veteran has trouble at home and at work does not mandate a rating in excess of 50 percent; rather, the severity of the social and occupational impairment must be considered.  

It is important for the Veteran to understand that if he had no problem at home or at work, there would be no basis for a 10 percent rating, let alone a 50 percent rating.

Moreover, some symptoms may be seen with both a 50 and 70 percent rating, but it is the severity and frequency of the symptoms which determines which rating is appropriate.  For example, the Veteran testified in this case that he has panic attacks several times a week.  However, a 70 percent rating contemplates near-continuous panic, not just several times per week.  Additionally, the panic must affects the ability to function independently.  This is just one example of why the Veteran's psychiatric disability is not more severe than the 50 percent rating that is assigned

The Board will now discuss the evidence, in an effort to explain why a 50 percent rating is most appropriate for the Veteran.  In the memorandum decision, the Court requested that the Board provide added discussion as to why the GAF score of 41 which was shown in a number of records did not merit a rating in excess of 50 percent, as it is representative of serious symptoms.  The initial response is that a 50 percent rating is, in fact, representative of serious symptoms.  Moreover, a review of the VA psychiatric treatment records does not show the severity of symptoms that would be expected with a 70 percent rating.   

In August 2003, the Veteran underwent a VA psychiatric examination.  It was noted that the Veteran did not believe he even had any mental health problems at that point, providing factual evidence against his own claim.  He denied any suicidal ideation or homicidal ideation, and stated that he had been married for approximately 2 years and had worked for the past 8 years at the Postal Service, where he had never been written up (clearly indicating no problems with work, providing more factual evidence against his claim).  The Veteran reported that he enjoyed watching television and doing yard work.  The Veteran denied doing much socializing.  The Veteran was casually groomed, was fully cooperative, and his speech was within normal limits.  His thought processes were logical and tight, and there was no gross impairment of memory.  The Veteran was oriented in all spheres.  His insight was somewhat limited, but his judgment was adequate.  The Veteran was diagnosed with a depressive disorder and a GAF score of 52 was assigned.

In December 2003, the Veteran's depression was felt to be moderate, providing  more evidence against this claim. 

In February 2004, the Veteran filed a claim asserting that he had depression as a result of his service connected disabilities.  The Veteran was referred for intelligence and personality testing, which was performed in March 2004.  The examiner noted that the Veteran's mood was slightly anxious with restricted affective range and his speech lacked spontaneity.  However, his thought process and content were free of psychosis, and his judgment and insight were characterized as fair.  There was no suicidal ideation or homicidal ideation noted.  Psychological testing showed mild to moderate depressive symptoms, providing more evidence against this claim. 

The Veteran was afforded a VA examination in July 2004 at which he complained that he had been very depressed for years.  He reported difficulty sleeping, loss of appetite, diminished libido, and frequent headaches.  He also reported dwelling on his health problems frequently.  He stated that he gets along with his wife and acknowledged that he had worked for the postal service for many years, but he denied socializing.  He denied drug or alcohol use, suicidal or homicidal ideations, and hallucinations.   
	
At the examination, the Veteran's mood was mildly depressed, but his affect was appropriate to content.  He displayed some dysphoria and eye contact was limited, but speech was within normal limits.  The Veteran's thought processes and associations were logical and tight and no loosening of associations was noted.  He was found to be oriented in all spheres without any impairment in memory or delusions.  Insight and judgment were adequate.  The Veteran denied suicidal ideation or homicidal ideation.  The examiner diagnosed the Veteran with an adjustment disorder with depressed mood secondary to headaches and assigned a GAF score of 50.  

The examiner opined that the Veteran's depression did not cause any employment difficulty and that any difficulties the Veteran had at work were secondary to his headaches.  He added that no communication impairment was noted, and found that the Veteran's thought processes were logical and tight and that there was no impairment in his thought processing, providing what the Board can only finding to be highly probative evidence against the Veteran's claim, undermining even the grant for 50 percent rating.

It was noted at an April 2005 VA examination that the Veteran's headaches had caused him to miss 25 days of work.

At an April 2006 Board hearing, the Veteran reported that he had missed work due to his acquired psychiatric disability and that he was experiencing short term memory loss and sleep problems.  He also reported suicidal thoughts, but stated that he was afraid to report these to a medical professional because he was afraid he would be hospitalized.  He also described withdrawal from his family and relationship problems and reported that his employer had talked to him about the effect his disability had on his job performance, but it appeared from the testimony that the Veteran's supervisor had not specifically reprimanded him on account of his psychiatric disability.  

In this regard, the Board must note some serious factual discrepancies between what the Veteran stated, under oath, and what he has told VA examiners, as clearly indicated above.  The Board finds that such indications of exaggeration in how his disability impacts his employment provides factual evidence against all of his claims with the VA. 

In March, May and November 2006 and again in July 2007, the Veteran was seen by a clinical pharmacist in the VA psychiatry department.  On each occasion, he reported that his mood was not good.  However, he was consistently appropriately dressed and groomed, and was pleasant and cooperative with good eye contact.  His affect was congruent to content and had full range.  The Veteran's thought processes was goal-directed and logical and he denied any suicidal ideation or homicidal ideation.  The pharmacist assigned a GAF score of 41 after each session, but provided no explanation for the rating.  

In May 2007, the Veteran was noted to be in no acute distress at a VA appointment.

The pharmacist also saw the Veteran in November 2007 at which time he reported having problems with people, including snapping at his family.  He also reported forgetting what he was doing on occasion.  The Veteran was well-groomed, cooperative.  His affect was congruent to content and had full range.  The Veteran's thought processes was goal-directed and logical and he denied any suicidal ideation or homicidal ideation.  His mood was "snappy."  The pharmacist again assigned a GAF score of 41.  

In February 2008, the Veteran was again seen by the pharmacist.  He stated that his mood varies, his energy and concentration were not good and his interests were poor.  On examination the Veteran's was again found to be well-groomed, cooperative.  His affect was congruent to content and had full range.  The Veteran's thought processes were goal-directed and logical and he denied any suicidal ideation or homicidal ideation.  His mood was "snappy."  The pharmacist assigned a GAF score of 41.  

The Veteran was afforded another VA examination in February 2008.  At that time, the Veteran reported that he was very depressed every day.  He described sleep problems, anhedonia, numerous health problems, and relationship difficulties.  He stated that he did not really get along with his wife and that he had been counseled by his employer regarding both his attitude and attendance.  He also said that he does not visit with anyone.  He denied suicidal or homicidal ideations, drug or alcohol abuse, or hallucinations.  It was noted that the Veteran had been married to his wife for five years and had worked at the Post Office for twelve years.  The Veteran stated that he did chores around the house, including painting and yard work.

The examiner reported that the Veteran's mood was depressed and his affect appropriate to content.  The Veteran displayed considerable dysphoria and made very little eye contact.  His speech was within normal limits and thought processes and associations were logical and tight.  No loosening of associations was noted, nor was there any confusion.  Memory was grossly intact and the Veteran was oriented in all spheres.  No delusions were noted.  The Veteran's insight was characterized as somewhat limited, but judgment was considered adequate. 

The Veteran was diagnosed with depressive disorder, not otherwise specified, and assigned a GAF score of 50.  The examiner described the Veteran's depression as moderate and opined that this depression did not specifically preclude employment or activities of daily living.  The examiner also noted that some of the work problems were attributable to the Veteran's service connected headaches which caused him to miss work on occasion.

At the February 2009 Board hearing, the Veteran reported he would sometimes start crying for no reason, that he would suddenly snap at a coworker, or that his mind would suddenly go blank.  He also stated that he got panic attacks two or three times a week. 

In March 2010, the Veteran was again seen by the pharmacist.  His mental status was in line with the other treatment records described above, but on this occasion, the pharmacist increased the Veteran's GAF score to 51.  She provided no explanation for this increase.

As described, the Veteran has been seen by VA on a number of occasions throughout the course of his appeal.  There is no dispute that the Veteran's psychiatric disability causes some social and occupational impairment; as the treatment records and examination reports show that the Veteran's psychiatric symptoms include impaired judgment, and disturbance of motivation and mood.  The Veteran also has reported experiencing panic attacks multiple times per week and he may have some marital trouble.  However, these are the very symptoms for which a 50 percent rating is assigned.

A 70 percent rating requires symptoms such as an inability to establish and maintain effective relationships.  Here, the Veteran has been married to the same woman for a number of years, meaning that he has at least some ability to maintain a relationship.  Similarly the Veteran testified that he converses with co-workers, also suggesting some ability to relate to others.  As noted the Veteran testified that he experienced panic attacks several times per week.  However, there is no suggestion in either the medical records or in the Veteran's statements and testimony that he experiences near-continuous panic which is of such severity that it affects his ability to function independently.  

The Veteran has reported that he occasionally snaps at people, but it does not appear that any impaired judgment or impulse control includes periods of violence as would be expected with a person who merited a 70 percent psychiatric rating. 

The Veteran has testified that he has suicidal thoughts, but he indicated that he never mentioned it, because he did not want to be institutionalized.  However, the fact remains that every medical record describing treatment of the Veteran has found no suicidal ideation or homicidal ideation.  Moreover, in his testimony the Veteran never related any plan or intent or ever described any suicidal ideation with such detail as to expect that it was anything more than a passing thought.  As such, it does not appear to be the type of ideation that would be contemplated by a 70 percent rating; particularly in light of the many other symptoms described above which do not rise to the level of a 70 percent rating.

It is also pointed out that since 2003, whenever an adjective is used to describe the Veteran's psychiatric disability, it is, generally, indicating to be "moderate".  Similarly, clinical testing in March 2004 showed only mild to moderate depressive symptomatology.

Further, the Board must again note the serious discrepancies between what the Veteran tells the Board and what he tell his medical examiners.  Based on the Veteran's conflicting statements, the Board finds that the Veteran is not always factually credible.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.). 
	
The fact of the matter is that while the Veteran is, perhaps, depressed, he continues to be able to work and to maintain a relationship.  He has not shown obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or an inability to establish and maintain effective relationships.  

The Court and the Veteran's representative made a point that the GAF score of 41 was grounds for a 70 percent rating.  It is true that a GAF of 41 is assigned for serious symptoms.  However, as described above, the GAF score is not outcome determinative, and it does not mandate the assignment of a certain disability rating.  Rather, the GAF is an attempt to quantify the impairment caused by psychiatric symptomatology at any given moment.  Here, as described, the Veteran's psychiatric symptoms that have been documented in the medical records and in his testimony simply do not meet the criteria for a 70 percent rating.  These symptoms which are specifically described are taken as more probative of the appropriate rating than is a GAF score.

It is important to note that these facts were considered when the Board awarded a 50 percent rating as there is significant evidence in this record that a 50 percent evaluation is not warranted in this case.

It is also noted that the VA psychologist who examined the Veteran on several occasion assigned a considerably higher GAF score based on approximately the same symptoms than did the pharmacist, as he assigned GAF scores of 52 (August 2003), 50 (July 2004) and 50 (February 2008) following the Veteran's three VA examinations.  

Additionally, even the pharmacist increased the Veteran's GAF score to 51 in the most recent treatment record, yet she did not appear to find any significant change in psychiatric symptomatology, which the Board finds important.

Having reviewed all of the GAF scores, the Board finds that the actual described symptoms are more probative of the appropriate rating and therefore, the mere fact that the Veteran was assigned a lower GAF score for a portion of his appeal is not indicative of the fact that a higher rating is, or ever was, warranted, even for a distinct period, as the underlying symptoms that were found on mental health examination and evaluation do not support staged ratings.  In fact, there is significant evidence in this case that a 50 percent evaluation is not warranted and that a further evaluation of the Veteran's true disability may be warranted in the future to determine if the 50 percent award should be continued. 

It is also noted that not only does the Veteran not meet the criteria for a 70 percent psychiatric rating, but he also does not meet the 100 percent criteria as he is not totally socially and occupationally impaired, as evidenced by the fact that the Veteran has been employed for more than a decade and had been married for a number of years, thereby showing some social and occupational functioning.

For the reasons described above, the criteria for a schedular rating in excess of 50 percent for an acquired psychiatric disability have not been met, and to that extent the Veteran's claim is denied.

It is noted that in the brief submitted by the Veteran's representative in October 2011, the representative argued that a claim for total disability rating based on individual unemployability (TDIU) be considered.  However, while the Veteran meets the schedular rating criteria for a TDIU, there has been no showing that the Veteran is unemployable, as he continues to work.  As such, the Board finds no reason to infer a TDIU claim as part of the Veteran's claim for an increased psychiatric rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).
 
In any event, the Board finds that the post-service medical records provide highly probative evidence against a TDIU claim. 

The memorandum decision observed that the Board had found that referral for extraschedular consideration was not warranted because there was no indication that the Veteran had ever been hospitalized for his psychiatric disability and that he was working full time.  However, the memorandum decision explained that the standard is whether a service connected disability causes marked interference with employment, which is a lower standard than "not employable".  The Board was thus directed to reconsider whether an extraschedular rating is warranted.

As such, the Board has reconsidered whether an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  

It is important at this juncture to note that the discussion the Court had in the memorandum decision is considered to be inapplicable in this case.  With regard to the determination of whether a claimant is entitled to an extraschedular rating under  § 3.321(b), the Court has held that there is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R.  § 3.321(b)(1) (related factors include, but are not limited to, "marked interference with employment" and "frequent periods of hospitalization").  See id. 

As such, the first step is to determine whether the schedular rating criteria adequately describe the disability picture.  Here, the medical evidence fails to show anything unique or unusual about the Veteran's psychiatric disability that would render the schedular criteria inadequate.  As discussed above, the Veteran has a number of psychiatric symptoms such as panic attacks, impaired judgment, impaired abstract thinking and disturbance of motivation and mood.  However, these are all specifically provided for in the rating that is assigned.  

Moreover, the schedular rating specifically contemplate occupational impairment.  As such, the fact that the Veteran has some problems at work is contemplated by the schedular rating that is assigned.  Simply stated, if he did not have some problems at work, there would be no basis for event a 10 percent evaluation in this case.  Therefore, referral for extraschedular consideration would be inappropriate.  

Moreover, even if the Court were to disagree with the Board's conclusion that the Veteran's psychiatric symptomatology was contemplated by the schedular rating assigned, the fact remains that it would not be found that his disability met the "governing norms" of an extraschedular rating such as by causing "marked interference with employment" or by requiring "frequent periods of hospitalization."  Here, the Veteran has never been hospitalized for his psychiatric disability.  Marked interference with employment is not defined.  However, a review of the evidence of record in this case makes it abundantly apparent that however it is defined such a standard is not met here.  There is no dispute that the Veteran has had some occupational impairment as a result of his psychiatric disability (providing the basis for the 50 percent evaluation, at this time).  However, there is no allegation, or even suggestion, that the Veteran has missed significant work on account of his psychiatric disability.  In fact, it has been clearly indicated that the Veteran has missed work due to headaches, not the disability at issue.  Further, there is no evidence that the Veteran has ever been formally reprimanded.  In fact, the Veteran, as noted above, has denied being written up.  There is no evidence of any violent outbursts at work.  Moreover, the VA examiner who saw the Veteran in February 2008 stated that he found no evidence that the Veteran's depression specifically precluded employment.  As such, even if the schedular rating were not found to be adequate (and there is so belief on the part of the Board that it is) an extraschedular rating is not warranted. 

As such, the criteria for a rating in excess of 50 percent for an acquired psychiatric disability have not been met, and the Veteran's claim is denied.

Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In this case, the Veteran's claim for service connection for an acquired psychiatric disability was granted by a July 2004 rating decision.  The Veteran then appealed the downstream issue of the rating that had been assigned.  Under these circumstances, since the original claim was granted, there are no further notice requirements under the aforementioned law with regard to that issue.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, the RO obtained VA outpatient treatment records, and the Veteran submitted statements on his behalf.  There is also no indication that the Veteran has received any private psychiatric treatment.  The Veteran also testified at two hearings before the Board.  
The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file).  

VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the veteran in adjudicating this appeal.
  
ORDER

New and material evidence having been received, the Veteran's prior claims for a left shoulder disability and a back disability are reopened.

Entitlement to a disability rating of 50 percent for a service connected acquired psychiatric disorder is granted (this determination was implemented by the RO in a June 2009 rating action, and further action by the RO is not required).  

A rating in excess of 50 percent for an acquired psychiatric disability is denied.


REMAND

In a May 2009 decision, the Board denied the Veteran's claims for service connection for back, left shoulder, and lower extremity disabilities.  This decision was vacated by a Court memorandum decision in May 2011.  The memorandum decision was premised on the fact that the Board had not sufficiently explained why a VA examination had not been obtained with regard to these three issues.  Having reviewed the evidence, the Board concludes that to comply with the directives of the memorandum decision an examination is warranted to address the Court's concerns.

The main focus of the memorandum decision was the fact that the two service treatment records existed from 1983, which the Court asserted constituted evidence of in-service back and left shoulder symptoms (and thus an in-service injury).

Service treatment records do, in fact, include records describing complaints of, and treatment for, back pain in May 1983.  The Veteran first complained of back pain in the thoracic area of three days duration.  However, he denied direct trauma to the back, and on examination, his spine was found to be normal.  The Veteran was diagnosed with back pain of unknown etiology and restricted from lifting and bending for three days.  After three days, he returned for follow-up treatment and continued to complain of pain near the left shoulder blade of six days duration.  This time, the Veteran was diagnosed with possible neuralgia.  

However, aside from these two complaints in 1983, the Veteran's service treatment records are otherwise void of any additional complaints of, or treatment for, back pain; and there is no evidence in the service treatment records of treatment for either left shoulder pain or left leg or foot pain.  It is noted that the Veteran served on active duty until 1994. 

Moreover, medical evaluations in September 1987 and April 1994 do not note any back, shoulder, leg, or foot problems; and in fact indicate that the Veteran's upper and lower extremities, feet, spine, and musculoskeletal system were normal. 

On Reports of Medical History completed by the Veteran in March 1987, January 1994, and April 1994, the Veteran does not indicate that he has then, or has ever had, recurrent back pain, a painful or trick shoulder or elbow, cramps in the legs, swollen or painful joints, or foot trouble.  

Following service, at a VA general medical examination in January 1998, the Veteran denied any left shoulder pain or injury.

As such, it is unclear whether the Veteran's complaints in service represent the incurrence of a chronic shoulder, back or leg/foot disability; and a medical opinion is therefore needed.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to indicate whether he has ever filed any claims for workman's compensation with the U.S. Postal Service (even if the claim has not been granted).  If he responds in the affirmative, seek to obtain any records associated with any such claim. 

2.  Obtain VA treatment records from July 2010 to the present.

3.  Then, schedule the Veteran for a VA examination.  The Veteran's claims file should be provided, and a complete rationale should be provided for any opinion expressed.  

The examiner should diagnose any current left shoulder, back, and/or left leg/foot disability, and then should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that any disability that is diagnosed either began during or was otherwise caused by the Veteran's military service; or was aggravated by a service connected disability.  

In doing so, the examiner should specifically address the service treatment records from 1983 in which the Veteran reported back, and possibly left shoulder pain; as well as the other service treatment records which do not appear to show any back, left shoulder, or left lower leg/foot problems.  The examiner should note the relevance, if any, of the Veteran's work as a mailman for a number of years (requested, not required).

4. Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


